﻿135.	The Federal Republic of Germany at present holds the presidency of the European Community and in the European Political Co-operation. Therefore, I should like to begin, Sir, by addressing you in my capacity as the spokesman of the nine member countries of the European Community. Let me first carry out a particularly pleasant duty by congratulating you on your assuming your high office. In you we greet the distinguished representative of a country with which the members of the Community maintain close and friendly relations. I am confident that you will give the thirty-third session of the General Assembly firm and effective leadership.
136.	We also congratulate the outgoing President, who was probably the first to preside over four General Assembly sessions-the thirty-second regular session and the eighth, ninth and tenth special sessions. During those sessions we were able to admire the skill with which he guided the proceedings and conducted negotiations.
137.	Our Community also thanks the Secretary-General, who has continuously and untiringly placed himself at the service of the United Nations. We appreciate his efforts to manage the many divergent trends and currents within our Organization for the benefit of us all.
138.	It gives me special pleasure to welcome a new Member in our midst—Solomon Islands. With the admission of every new Member we are moving ever closer to our common aim of the universality of the United Nations.
139.	The world today is in a state of transition, with two realities and philosophies in conflict with one another. The one reality is that of power politics. It finds expression in a gigantic arms build-up, which is constantly escalating and spreading to more and more regions, including regions of the third world. Behind this is the obsolete idea that a State can best safeguard its interests by force and by striving for predominance.
140.	The other, the new, reality is global interdependence. Today, all States need reliable access to the markets of others, to the technology of others, to the raw materials of others. They all need the growth of others to stimulate their own growth. They need co-operation in the fight against international terrorism. They need co-operation to protect the threatened ecological balance.
141.	In our complex world, however, this cannot be achieved by means of power politics. Force means chaos and destruction; force means bondage and loss of freedom for all. But co-operation for everyone's benefit can result only from an order that is accepted by all nations because all nations consider it to be just and because it is in their own interest to contribute to it.
142.	It is this perception that engenders a new international consciousness and awareness. It is nourished by respect for the independence and equality of States, by joint decisions and joint responsibilities of all, by the settlement of conflicts through negotiation and the reconciliation of interests.
143.	It is this consciousness that will determine the future. No one can turn back the wheel of history, however strong and powerful he may be. This world of ours, confronted as it is with huge common tasks, cannot but drift into self-destruction if countries still persist in trying to steer its fortunes by outmoded power politics.
144.	This new consciousness, this awareness of interdependence, gave birth to the Europe of the Community, which believes in a future of equality and partnership all over the world. The Europe we are building aims at realizing the great idea of the dignity and rights of man. It is by its very nature a democratic Europe. It is open to other European democracies, and we are looking forward to the accession of Greece, Portugal and Spain, making the Community of nine members soon a community of twelve. We feel ourselves linked with those European democracies which for reasons of historical tradition or other reasons have not, or have not yet, become members of the Community.
145.	However, the Europe of the nine is not an inward- looking community. Indeed, it endeavours in the wider world as well to promote peace and the welfare of all. It is the biggest trading partner in the world, especially for the third world, and it is the biggest donor of development assistance. It wants to be a centre of co-operation in the world, and it sees itself on the side of those who seek to create an order for that co-operation founded on equality and partnership.
146.	We want one world in which the nations will meet the challenge of global interdependence through global co-operation. But we by no means want a uniform world—quite the contrary; we want a world in which all nations can themselves determine their political, economic and cultural ways of life. Mankind needs diversity if its creative forces are not to fade away.
147.	The European Community is founded on respect for the equality of all its members and on the principle of joint decision-making. On the strength of these qualities and principles it can serve as an example for a global order giving all States, big and small, the same right and the same opportunity to play a part in the shaping of their common future. It can also serve as an example of the countries of a region forming an association and combining their efforts so as to accomplish the tasks at hand and to strengthen the independence, the political stability and the economic growth of that region.
148.	We are glad to see that the idea of regional association among States with equal rights is gaining ground in all parts of the world, and we support this trend.
149.	Under the Lome Convention we are co-operating with 53 African, Pacific and Caribbean States. Another expression of the new form of interregional co-operation is the Euro-Arab dialogue, with which both sides are pursuing the common goal of placing the interdependence of the two regions on a stable basis of comprehensive and long-term co-operation. In Asia, the Europe of the Community is establishing ever closer links with the Association of South-East Asian Nations.
150.	We follow with great interest also the work of other regional organizations, in particular, the Organization of African Unity and the Organization of American States.
151.	The Europe of the Community welcomes the fact that the People's Republic of China is becoming more outward-looking, as is in keeping with its size and its political weight. The trade agreement between the People's Republic of China and the Community expresses the desire of both sides constantly to expand their economic relations and exchanges.
152.	It is now my privilege to describe the role of the Europe of the Community in the world and thus our
position on the central issues up for discussion at this thirty-third session of the General Assembly.
153.	As in previous years the conflicts in Africa and the Middle East again figure prominently on the agenda. With both those regions the Europe of the Community is most closely connected. We have a vital interest in the peaceful settlement of those conflicts.
154.	In large parts of Africa peace has been seriously disrupted. Many African States are in the difficult process of nation-building. In southern African an end to racial discrimination and independence for Namibia are still to be achieved. Thus Africa is confronted with the difficult task of settling internal and external conflicts by peaceful means and at the same time promoting its economic development. The rest of the world must assist Africa in this task. But, instead, conflicts are being aggravated by outside Powers which use the opportunities provided by those conflicts to establish new spheres of influence in Africa. Africa needs peace and Africa needs economic development. It needs, as the Nigerian Head of State said at the Fifteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Khartoum from 18 to 22 July 1978: ".. . massive economic assistance ... and not military hardware for self-destruction and sterile ideological slogans",
155.	We, the members of the Community, support the countries of Africa in their quest for peaceful development. We do not seek to impose our political and social system on Africa. We want to see an independent and united Africa whose nations will find African solutions and answers to African questions and problems. And with that Africa we want to co-operate on a basis of partnership, that is, on a basis of equality.
156.	In Namibia—after a hopeful development had begun-we are now confronted with a serious situation. The nine members most deeply regret the decision taken by the South African Government to hold elections in Namibia without the United Nations being involved. We are disappointed at this unilateral step taken by the Government of South Africa. Its action brings forth great dangers for Namibia and, beyond that, for the whole of southern Africa. South Africa in this way is playing into the hands of those who advocate violent solutions in southern Africa.
157.	Over the last 18 months efforts have been made in dogged and persevering negotiations within the framework of the United Nations to pave the way for Namibia to gain independence by peaceful means. Thanks to the understanding and goodwill of all parties concerned it has proved possible time and again to overcome deadlock, crises and setbacks. The South African Government has now conjured up a new serious crisis which calls into question all the efforts undertaken so far. Where the negotiations had helped so far to develop an atmosphere of confidence, understanding and readiness for compromise, the old differences are now re-emerging. The results achieved in laborious and complex negotiations involving African States as responsible participants-in particular the front-line States-are in jeopardy.
158.	The Europe of the Community supports the appeal made by the Secretary-General to continue efforts to achieve a peaceful solution to the Namibia problem on the basis of Security Council resolution 431 (1978) and on the basis of the report of the Secretary-General.  We are convinced that the report by the Secretary-General is in line with the Western plan for Namibia.
159.	The Community urgently appeals to the South African Government to consider the far-reaching consequences of its action. The new South African Government to be formed in the next few days is faced with a historic responsibility. The five Western members of the Security Council-Canada, France, the United Kingdom, the United States and the Federal Republic of Germany-yesterday decided to ask for a meeting of the Security Council in the course of this week and they expect that at that meeting the Waldheim report will be accepted. Such a decision should give an opportunity to the new Government of South Africa to reconsider its position, as we have requested it to do. It will then have an opportunity to put developments back on the right track, on a positive track. Without the participation of all political forces in Namibia and without the involvement of the United Nations, a peaceful, internationally recognized settlement is not possible.
160.	The dangerous situation produced by South Africa constitutes a challenge to the people of Namibia, to the United Nations and to all those who struggle to achieve a peaceful and internationally recognized solution to the Namibia problem. Furthermore the opportunity—and nobody should overlook this-to set an example for the peaceful solution of other problems in southern Africa would be missed.
161.	With regard to Zimbabwe, the members of the Community hope that in spite of all difficulties it will still be possible even at this late hour to arrive at a peaceful settlement with the participation of all parties involved. We are convinced that the British-American plan for Rhodesia still offers the most realistic possibility for peaceful transition to independence. The European Community is ready to offer its aid for development to a Zimbabwe which will substitute for the present minority regime an internationally accepted democratic majority Government.
162.	The nine members of the Community are urgently pressing for peaceful and rapid change in the system of apartheid in South Africa itself. That system of racial discrimination is contrary to everything in which the Europe of the Community believes. South Africa is a multiracial society. That society can find a peaceful future only in a State that guarantees the enjoyment of human rights to all and ensures that all can live together as equal citizens.
163.	We appeal to the future Prime Minister who will be elected shortly to make a new beginning here, too. The nine members of the Community are using the influence they have to bring about a change in this direction. We are still waiting for others to follow the code of conduct for companies of the Community in South Africa'0 which is designed to ensure equal treatment for black and white employees. We have furthermore supported the Security Council decision to impose an arms embargo on South Africa.
164.	The eyes of the world are also on the Middle East.
165.	The events that have occurred since the last session of the General Assembly, especially the courageous initiative of President Fl Sadat and the Camp David meetings, have renewed hope for a settlement to the bitter Middle East conflict which has threatened the security of the world for the past 30 years.
166.	In view of the close ties between Europe and the Middle East, efforts to achieve a peace settlement in that region are of vital interest to us, too. This is reflected in our determination to support all efforts to bring about such a settlement.
167.	The nine member States of the European Community have therefore paid a tribute to the achievements of the participants in the Camp David meetings and its successful conclusion. They have expressed their hope that the results of those meetings will represent another important step on the path to a just, comprehensive and therefore lasting peace settlement.
168.	If such a peace settlement is to be achieved it is imperative that all parties concerned participate in its negotiation and completion. Meanwhile no obstacle should be placed in the way of this process, which should be kept open and should through further development and wider participation lead to a comprehensive settlement.
169.	Proceeding from Security Council resolutions 242 (1967) and 338(1973), which would have to be applied in all their parts and on all fronts, the nine members of the Community continue to believe that the settlement should be founded on the principles which they last set out in their declaration of 29 June 1977 in London, namely: the inadmissibility of the acquisition of territory by force; the need for Israel to end the territorial occupation which it has maintained since the conflict of 1967; respect for the sovereignty, territorial integrity and independence of every State in the area and its right to live in peace within secure and recognized boundaries; and recognition that in the establishment of a just and lasting peace account must be taken of the legitimate rights of the Palestinians. It remains our firm view that all these aspects must be taken as a whole.
170.	We uphold the view that a peace settlement in the Middle East will be possible only if the legitimate right of the Palestinian people to give effective expression to its national identity is translated into fact. This would take into account the need for a homeland for the Palestinian people.

171.	In this context it is important that Security Council resolutions 242 (1967) and 338 (1973) have been accepted by both Israel and its neighbours. This must be the starting-point for any progress in the peace-making process.
172.	The situation in the Middle East is inseparably linked with the situation in Lebanon. After three years of crisis and conflict the restoration of peace and order and the rebuilding of that country still seem remote. The members of the Community are still deeply concerned about this situation, which threatens not only the existence of Lebanon but the stability of the entire region.
173.	Once more they appeal urgently to all who have an influence on developments in that country to be fully conscious of their responsibility for peace, and they hope that all parties concerned will support efforts to strengthen the authority of the Lebanese Government in the whole territory, as called for in the Security Council resolutions on Lebanon. The members of the Community welcome the fact that the Security Council has renewed the mandate of UNIFIL. They appeal to all parties to give that Force their full support in exercising its mandate.
174.	On the Cyprus question there has still been no breakthrough, A solution to the conflict must be based on the principles of the independence, sovereignty and territorial integrity of Cyprus. It can be achieved only through direct negotiations between the two communities in Cyprus. The United Nations can facilitate such negotiations, but can be no substitute for them. The Republic of Cyprus is linked with the European Community by an association agreement. The Community will continue to give every support to the efforts of the Secretary-General to bring the parties together for constructive negotiations.
175.	The efforts to achieve a peaceful settlement of the conflicts in Africa, the Middle East and Cyprus have demonstrated time and again how indispensable is the role of the United Nations peace-keeping forces.
176.	The members of the European Community as well as other responsible Members of the world Organization have consistently contributed to the peace-keeping operations of the United Nations by providing troops, logistic support and financial assistance. They regard it as an urgent task to appeal to the sense of responsibility of all Members of the United Nations and ask them to increase their readiness to support peace-keeping measures. They are for this reason preparing a proposal to that effect for submission to the General Assembly.
177.	The Conference on Security and Co-operation in Europe has provided us with a broad basis on which to shape relations between the Governments and peoples of Eastern and Western Europe. What is important now is to work for the implementation of the Helsinki Final Act in all its parts. The Belgrade follow-up session in 1977 has shown the shortcomings in its implementation, and the Community will call persistently for these to be made good.
178.	The Helsinki Final Act is not important for Europe alone, for detente in Europe and in East-West relations can and should release new political and economic energy to master the great challenge of our times, the elimination of hunger and want from the third world. The developing countries need the support of the Western and of the Eastern industrialized countries. There is nothing they need less than a transfer of the East-West confrontation to their regions.
179.	This year's tenth special session of the United Nations General Assembly, which was devoted to disarmament was an expression of the awareness that all nations of the world have a vital interest in the success of the efforts to achieve arms limitation and disarmament. The members of the Community participated in that session with joint statements and contributions and attach great importance to its results. That session has strengthened by means of institutional reforms world-wide co-operation in pursuit of disarmament, and the Declaration and Programme of Action included in the Final Document of the session [resolution S-10/2] have established a broad framework for that co-operation. The task now is to develop further what has been achieved so far and use it to establish concrete arrangements. The Community will be playing an active role in these efforts. I shall be setting out the position of my own country in detail later on.
180.	I should now like to turn to economic issues.
181.	In the world of today growth and development have come to be a joint objective and a joint responsibility of all States. We are confronted with the following challenge: to build up an order of co-operation for the purpose of joint management in global economic interdependence, an order towards the establishment of which all States and all groups of States will make a contribution of their own so as to be able to achieve the dual aim of sustained non-inflationary growth in the industrialized countries and an accelerated and proportionately higher rate of growth in the developing countries.
182.	The establishment of such an order specifically requires the reshaping of North-South relations. In line with the present division of labour, the developing countries are supplying mainly raw materials, and the industrialized countries, above all, finished products. But what we need is an order designed to replace this traditional pattern of exchange by increasingly balanced co-operation and a greater degree of equality in this co-operation, and to provide the countries of the third world with more favourable external conditions for their development.
183.	In concluding the Lome Convention the European Community and the States of the African, Caribbean and Pacific Group have in a regionally oriented approach undertaken to remould their relations with these objectives in mind. The Convention has already proved its value in practice, and the contracting parties intend to carry it forward in a new, further improved agreement.
184.	Within the framework of the North-South dialogue the Community is, furthermore, willing to help on a global scale to accelerate development and to establish a balanced pattern of North-South co-operation. It reaffirmed its willingness to work towards the achievement of these goals at the meeting of the European Council held in Bremen from 6 to 7 July 1978.
185.	The European Community is committed to free world trade and is ready to accept the structural changes resulting from open markets and to master the problems they create. It will help to ensure that the negotiations within GATT are brought to a successful conclusion by the end of this year. The purpose of these negotiations is unmistakably to pave the way for further liberalization and once more to create a climate of long-term security for international trade. The negotiations are, furthermore, intended to create favourable conditions, in particular, for an expansion of trade between industrialized and developing countries. The Community intends to keep its markets open and to continue widening access within those markets to products, including finished products, from the developing countries.
186.	We are determined to fight protectionism, which is a manifestation of short-sighted self-interest and is particularly detrimental to the third world. The import planning of the Communist industrial countries is also a form of protectionism, which explains why these countries account for only 4 per cent of the third world's exports.
187.	Within the framework of UNCTAD the Community is helping to achieve constructive results as regards a common fund and individual commodity agreements.
188.	On the question of investment in the field of commodities, new forms of co-operation between industrialized and developing countries must be developed. We must prevent any further shift of the exploration and development of commodities to the industrial countries, something which is happening even though in many cases the developing countries have lower-cost deposits at their disposal.
189.	Within the framework of its comprehensive development strategy, the Community and its member countries will increase the volume of their assistance and improve its quality. The poorest developing countries especially must receive an increasing share of official aid. We also seek to meet the needs of middle-income developing countries. This is why we must soon arrive at satisfactory decisions on replenishing the resources of the World Bank, of IDA, and of the regional banks and funds.
190.	It is due largely to the efforts of the member countries of the Community that the ministerial meeting of UNCTAD  was in a position to take a decision on the question of indebtedness [see A/33/15, part two, annex I, resolution 165(S-IX)]. The Community is promoting the transfer of private capital, which is an indispensable means of maintaining an adequate supply of investment capital for the developing countries and is encouraging the developing countries' access to its own capital markets.
191.	In order to ensure that direct investments contribute fully to the development process, we must at long last evolve reliable guidelines for this field of activity. These guidelines must be designed to meet the host countries' requirement of full control over their economies and the investors' requirement of legal security.
192.	In the field of energy the international community is confronted with the challenge of smoothly leading the world out of the era of oil into an era of new and renewable energy sources. This challenge can only met on the basis of world-wide co-operation. Hence the community welcomes the resolution adopted at the sixty fifth session of the Economic and Social Council recommending that a conference on new and renewable energy sources be convened.
193.	Simultaneously with the objective of establishing a more equitable international economic order, nations should pursue the objective of translating an equitable order into reality at home is well. It must be the primary aim of every development policy to satisfy the basic needs of all human beings. The poorest, too must be given the ability and the opportunity to do productive work
194.	The Community considers the acceleration of that development process and the continuous reduction in the gap between rich and poor countries to be the central task of international politics in the last quarter of this century. We will fully contribute to the solution of these problems and we hope that the Communist industrialized countries, too, will begin to provide assistance on a scale commensurate with their economic potential and will open their markets to the manufactures of the developing countries.
195.	The Community offered constructive co-operation at the last session of the Committee established under General Assembly Resolution M?4. or the Committee of the Whole and regrets that the Committee was not vet able to fulfil satisfactorily the tasks assigned to it, but hopes that it will soon be able to continue its work in a constructive manner.
196.	In the view of the Community it is. furthermore. important that we take a decision at tins session of the General Assembly on how to prepare the development strategy for the 1980s. The nations of the third world cannot wait any longer
197.	In December the United Nations will be celebrating the thirtieth anniversary of the Universal Declaration of Human Rights. We are conscious that we arc still far from translating that Declaration into reality all over the world. Millions of people are hungry in main parts of the world; millions arc oppressed on account of their race, sex or creed. Tens of thousands of political prisoners languish in camps and prisons. Others are deprived of their citizenship and exiled. And among those persecuted are main whose only "crime" was that they invoked their human rights. This is the reality in the year 1978.
198.	None the less, we must not lose sight of the long-term trend of fusion. Since the proclamation of human rights, people all over the world have increasingly come to demand the realization of their rights, and today human rights are enshrined in the constitutions of most States. But in many countries there is a sharp contrast between constitution and daily practice.
Through the United Nations Charter, the Universal Declaration of Human Rights, the International Covenants cm Human Rights, and a number of other obligations, including the Final Act of Helsinki, the rights of man have also become an international concern. Today they are one of the major issues of world politics.
200.	Human rights comprise civil and political as well as economic, social and cultural rights. Freedom from want is no less a human right than freedom from fear, and vice versa. The United Nations has created a number of institutions and procedures to protect human rights. The Community urges that they should be used more effectively, that they should be developed and unproved. It urges also that those countries which have ratified the International Covenants on Human Rights adopted by the United Nations (resolution 2200 A) should indeed implement the provisions of those Covenants. Signature without corresponding action is worth little, The will to implement a treaty must be recognizable to the world public and to the citizens of the country concerned.
201.	I should like now to add some remarks on behalf of the Federal Republic of Germany.
202.	liver since it came into being, the Federal Republic of Germany has pursued a foreign policy for peace. All democratic parties in our country champion the cause of peace. We have a comprehensive understanding of peace: as a guarantee of peaceful, stable co-operation and of the common responsibility of all States, without which the problems facing mankind today cannot be resolved.
203.	The Federal Government's policy is embedded in the nine-member European Community and the alliance with the democracies of North America. Democracy, freedom and human rights are the unmistakable characteristics of this partnership. The close link between free Europe and the United States and Canada is the indispensable prerequisite for our security. This is a factor of world stability, and it is the hope of all who put their faith in freedom and not in oppression and predominance. This transatlantic partnership is more than a community thinking solely in terms of its own security interests. It is based on the great common aims; freedom, independence, the right of self- determination and human rights, not only for ourselves but for all individuals and all nations. That is why this partnership is irreplaceable - no less so than are our values. Upon these foundations we are helping to build bridges of co-operation across the ideological gulf between East and West. We want also to play our part in steadily reducing the disparity in levels of development between North and South.
204.	European union and Atlantic partnership are indispensable prerequisites also of our realistic policy of detente and a reconciliation of interests with the countries of Eastern Europe, a policy which we pursue together with our Western partners. The Federal Republic of Germany, by means of the Treaties of Moscow, Warsaw and Prague,  has helped to further the process of detente in Europe and in East-West relations and since the conclusion of those treaties has always been ready to assist in seeking further progress. The Federal Government will continue that policy, which of course is a long-term policy. The policy of detente must take account of the indivisibility of peace all over the world.
205.	The development of the relationship between the Federal Republic of Germany and the Soviet Union is of special significance for continuing detente in Europe. During the state visit which the Soviet Head of State paid to the Federal Republic of Germany last May, both sides reiterated their determination to raise the quality and level of their relations in all fields. By means of a joint declaration and an economic agreement they have again emphasized the long-term character of their relations.
206.	The Federal Government also-indeed particularly- includes the other German State in its policy of detente. No nation has a greater interest in detente than the German nation, for the line dividing East and West runs right through our nation. We aim, in accordance with the Basic Treaty,  to develop co-operation with the German Democratic Republic and to widen the contractual framework of that co-operation. We do so also aware of our responsibility for peace and for people throughout Europe. We wish at the same time to make detente something tangible in the everyday life of the people and, above all, to increase the possibilities for Germans on both sides of the border to come together.
207.	On signing the Treaty of Moscow and the Basic Treaty, the Federal Government emphasized that it remained the aim of its policy to work for a state of peace in Europe in which the German nation would recover its unity in free self-determination. Here, too, we are on the side of progress. No one can halt the course of history. It is moving in the direction of unity, not separation; in the direction of progress, not delimitation. Finally, detente must stand the test especially in the very city that lies at the heart of Europe and at the heart of Germany-Berlin'.
208.	The Quadripartite Agreement on Berlin  has improved the situation of Berlin considerably. I shall not conceal that there are still difficulties, which both sides must help to remove once and for all-all sides must help to remove them. What matters to us is that West Berlin should be able to prosper and develop, and we shall do everything in our power to ensure that it can do so. We do not want to change the existing situation unilaterally. We are maintaining and developing the ties between Berlin and the Federal Republic of Germany within the framework prescribed by the Quadripartite Agreement and we shall take care that West Berlin is fully incorporated in international cooperation. The strict observance and full application of the Quadripartite Agreement is a major prerequisite for lasting detente in the centre of Europe. Berlin is a symbol and a touchstone of the readiness for detente and co-operation between East and West.
209.	In order to safeguard peace under the conditions of East-West relations there must be a balance of military power. To ensure and maintain that balance is the goal of the security policy which the Federal Republic of Germany pursues, together with its partners in the Alliance. It is our desire to secure that balance, not through an increased build-up of arms but through arms limitation and disarmament. What we want is a stable balance at a lower level,
210.	The Federal Government hopes for an early and successful conclusion of the second series of the Strategic Arms Limitation Talks. In a system of military balance between the alliances, the Soviet nuclear medium-range missiles should not be left out of consideration. Soviet superiority in this field is a source of concern to us. In the interests of true stability it is necessary that this existing imbalance should be reduced, including also the so-called grey area.
211.	The aim pursued by the Federal Republic of Germany, together with its allies, in the Vienna talks on mutual and balanced force reduction is to establish approximate parity in Central Europe, in the form of a common collective over-all ceiling for ground forces and a reduction of tank disparity. An important result of the visit to Bonn of the Soviet Head of State was that in the joint declaration issued with Chancellor Schmidt the principle of parity was expressly recognized for the first time in an East-West statement. The joint declaration says:
"Both sides deem it important that no one should seek military superiority. They proceed on the assumption that approximate equality and parity suffice to safeguard defence."
212.	This principle must now be translated into reality. In order to achieve, by means of reductions, true parity between East and West in the heart of Europe, the two sides must first agree on the data basis. The discussion on data is therefore now the main topic of the Vienna negotiations and will be continued.
213.	Disclosure of military budgets and confidence- building measures such as the exchange of observers during manoeuvres are therefore important preliminary steps towards verified arms limitation and disarmament.
214.	The Federal Republic of Germany therefore supports all measures calculated to make the balance of military power more transparent and in this way to build up more confidence. It has played a part in the preparatory work done by the Secretary-General to ensure disclosure and comparability of military budgets. The limitation and reduction of nuclear weapons and the non-proliferation of these weapons are of world-wide importance.
2)5. We appeal once again to all countries that have not yet done so to accede at long last to the Treaty on the Non-Proliferation of Nuclear Weapons.
216.	Along with the efforts to promote nuclear arms limitation and non-proliferation, the efforts to limit and reduce conventional forces must also be stepped up. The tenth special session of the General Assembly, on disarmament, rightly emphasized this requirement.
217.	The greatly increased volume of weapons transferred has become a problem of the first order. This transfer must be restricted by supplying and recipient countries jointly. The Federal Republic of Germany does not supply any weapons to areas of tension. Moreover, only in exceptional cases does it allow arms to be supplied to countries outside the alliance. The proportion of our arms exports to the third world is 0.2 per cent of our over-all exports.
218.	We consider it intolerable that the world spends in the region of $400 billion every year for military purposes. This is a threat to peace; in a world in which there is much poverty and hunger, this is a challenge to reason and to our moral conscience. It is time that this money was released and earmarked for the economic and social development of all nations, thus also serving to increase the security of every nation.
219.	International terrorism has become an acute problem of increasingly threatening proportions. It can be stopped only if all countries co-operate in a spirit of solidarity.
220.	As long ago as the thirty-first regular session of the General Assembly the Federal Government proposed that an international convention be concluded on measures to prevent the taking of hostages.10 The Committee drafting such a convention has undoubtedly made progress, and I would ask the General Assembly to extend its mandate in accordance with its recommendation.
221.	The countries participating in the Bonn Economic Summit Conference declared their willingness to intensify their joint efforts in the fight against aircraft hijacking in particular,  In cases where a country refuses to extradite aircraft hijackers or to take court action against them, air traffic with that country is to be discontinued. This is an important step forward and other Governments are called upon to join us in this action.
222.	I spoke earlier about the task of jointly managing world economic interdependence. The Federal Republic of Germany is conscious of the responsibility that falls on it as the world's second largest trading country in carrying out this task,
223.	At the Bonn Economic Summit Conference in July we promised that, in order to strengthen our growth we would introduce additional measures to stimulate demand costing about 1 per cent of the gross national product. That promise has been kept.
224.	In the months, indeed years, previous to that we had, moreover, already helped considerably to promote economic activity and growth in the countries with which we trade. In the first half of 1978 our imports increased in real terms by 8 per cent. They increased much faster than our exports and were considerably higher than those of nearly all other major industrialized countries.
225.	With an inflation rate of 2.4 per cent in August 1978, the Federal Republic of Germany is close to price stability. It exports growth and stability, and 1 thank you, Mr. President, for yourself having explicitly expressed appreciation of this.
226.	My country is also making its full contribution in promoting the development of the third world.
227.	"We are firmly in favour of ensuring a steady increase in exports of manufactures from the third world. Indeed, we see in this increase and in the corresponding opening up of markets in the industrialized countries a central element of the evolution of a balanced world economic order. In 1977 our imports of manufactures from the non-oil- exporting, non-European developing countries were up by 10 per cent. That means that they have increased at four times the rate of our national product. This amazing rate of growth impressively demonstrates the openness of the German market. The non-European developing countries, excluding the oil-producing countries, ran up a trade- balance surplus in relation to the Federal Republic of Germany of 2.7 billion marks.
228.	The Federal Government has made a special effort this year and boosted its development assistance budget by more than 20 per cent. It also plans considerable increases for the years ahead, so that it will rise at a rate significantly higher than that of the over-all budget.
229.	In addition, we have further improved the conditions on which aid is given. As from 1978 we are giving aid to the least-developed countries entirely in the form of grants. The Federal Government will also convert into grants development assistance loans already afforded to that group of countries, which amounts to cancelling debts of $2 billion or more.
230.	The Federal Government expects the Committee of the Whole at last to deal with the substance of its work. This body is too important for the North-South dialogue to be allowed to continue any longer to deal with procedural questions. The Government of the Federal Republic of Germany will do all it can to ensure the success of the Committee's work.
231.	Of great importance for the future of international economic growth and development is the Third United Nations Conference on the Law of the Sea. Here we must above all find a balanced solution as regards a regime for sea-bed mining. It must give all States and enterprises access to the resources of the deep sea and bring with it the political and economic security needed for the heavy long-term investment in sea-bed mining.
232.	The focal point of all efforts to lead the world, which is in a phase of transition, to an order of equality and partnership continues to be the United Nations. The Federal Republic of Germany reaffirms its will to support and strengthen the United Nations.
233.	The United Nations is more than a forum for the formation of international public opinion. It is called upon to act. It must become more capable of action. This applies above all to the important task of safeguarding peace. The Federal Republic of Germany feels that all Members of the United Nations should become more acutely aware of their responsibility for peace-keeping measures. No one should remain aloof where this central function of the United Nations is concerned.
234.	Furthermore, it is necessary to improve the instruments available to the United Nations for preserving the peace; for example, by providing training facilities for personnel required for peace-keeping operations and keeping the Secretary-General regularly informed of available units or logistic capacities for peace-keeping operations.
235. In other areas, too, we must strengthen and develop the institutions of the United Nations. This applies also to the task of the United Nations in establishing an independent institution for the protection of human rights. The stronger the United Nations, the stronger each Member State will feel in exercising its right of self-determination and the stronger every individual will feel in exercising his human rights. The United Nations must be the citadel of equality of rights in the face of hegemony and power politics in any form; it must be the champion of the poor against the rich, the weak against the strong. The United Nations will attain this goal only if it keeps itself free from sweeping judgements, propaganda and agitation, if it is a forum in which reason and the desire for justice prevail. We want to help the United Nations achieve its great aims: to preserve peace, to promote economic and social progress and to protect the human rights of all individuals and the right of self-determination of all nations.
